DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Amendment
Receipt is acknowledged of the amendment filed on 12/06/2021.
Response to Arguments
Applicant’s arguments with respect to claims 1, 15, 23 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
In response to the applicant’s argument, that the combination of Brébisson, Bellwood, and Roylance does not teach “that multiple key strikes are determined when multiple keys are concurrently pressed”, the examiner respectfully agrees. However, the examiner submits that Sherman teaches multiple concurrent key press combination, such as the 3-key combination, wherein key depression, in a concurrent state (with another key), is an actual key depression
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 3-4, 6, 9-20, 22-25 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Regarding claims 1, 15 , and 23, although the claims define “the first key” and “the second key”, the claims also make references to “the key” throughout, at least in claims 1, 4, 15, 23. It’s unclear whether “the key” refers to the first key or the second key. Furthermore, the first recitation of “the key” lack antecedent basis.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9-11, 13-19, 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman (U.S. Pat. No. 8,159,372) (hereafter Sherman) in view of Bellwood et al. (U.S. Pat. No. 6,684,166) (hereafter Bellwood) and in further view of Yamano (U.S. Pat. No. 8,686,961) (hereafter Yamano).
Regarding claim 1, Sherman teaches a method comprising: 
determining pressure applied to keys of a keyboard configured to be physically and communicatively removable from a computing 5device (i.e., keys of keyboard 102) (see Fig. 1); 
determining that a first pressure applied to the first key is a first key strike based at least on the following: 
the first pressure applied to the key rising to a key press threshold (i.e., the key switch sensing unit 110 may process the bitmap to determine which keys of the keyboard 102 with a sensed key depression in the first key switch matrix 104 are depressed and which are not, and if a key is actually pressed, it will show as pressed in all of the matrices) (see Column 2, line 52, to Column 4, line 35); and 10 
 being released (i.e., ancillary electrical or firmware algorithms may be used to perform debouncing to remove digital noise inherent in any key switches of the key switch matrix) (see Column 2, line 52, to Column 3, line 16); and 
while the first pressure applied to the key is above the key press threshold: 20
determining that a second pressure applied to a second key is a second key strike based at least on the following: 
the second pressure applied to the second key rising to the key press threshold (i.e., keys that are sensed to be depressed in both the first key switch matrix 104 and the second matrix 106 may be determined as actual key depression and would be processed. The key depression processor 124 may be configured to report the output 126 that indicates the sensed key depression 111, in a concurrent depression state 112, is an actual key depression 122) (see Column 2, line 52, to Column 5, line 36); and Microsoft Technology Licensing, LLC2 Docket No.: 336558-US-NP
the second pressure applied to the second key dropping to the key release threshold after the de-bouncing amount of time has elapsed (i.e., ancillary electrical or firmware algorithms may be used to perform debouncing to remove digital noise inherent in any key switches of the key switch matrix) (see Column 2, line 52, to Column 3, line 16); and providing feedback for a user of the pressure sensitive 5keyboard of the first key strike and the second key strike (i.e., output 126 that indicates that the sensed key depression 111, in a concurrent depression state 112 is an actual key depression 122) (see Column 4, lines 36-52); but does not explicitly teach determining an amount of pressure applied to a pressure sensitive keyboard, a first amount of pressure, a second amount of pressure, a key press threshold amount, and a key release threshold amount. 

determining that the first or second amount of pressure applied to the key is a first or second key strike based on: 
the amount of pressure applied to the first or second key rising to a key press threshold 10amount (i.e., each key can have a threshold amount of pressure associated with it. The threshold amount of pressure can be the pressure sensitivity needed to register a desired keystroke. A control module can be utilized to store a pressure threshold for each key and register a keystroke if the measured pressure is equal to or greater than the threshold pressure) (see Column 3, lines 16-23);
and 
providing feedback for a user of the pressure sensitive keyboard of the first key strike and the second key strike (i.e., if the keystroke is registered, an industry standard signal can be transmitted along an appropriate wire to a designated keyboard input at the computing device 202, wherein keystroke data associated with a user undergoing physical therapy can be recorded and analyzed in order to track improvements in dexterity. The analysis of the keystroke data is considered a form of user feedback, wherein the record of all the keystroke during the test is recorded, and wherein the user is informed of all the keystroke that were actually registered from his/her typing session) (see Column 5, lines 25-62). In view of the teaching of Bellwood, it would have been obvious to one having ordinary skill in the art at the time of the invention to have used to the pressure sensitive keyboard to determine a key strike 
Regarding the key release threshold amount, Sherman as modified by Bellwood as disclosed above does not directly or explicitly teach that the amount of pressure for the key release. However, Yamano teaches determining the amount of pressure applied to the key dropping to a key release threshold amount (i.e., when the pressing force falls below the input termination threshold value, the input determination state is released and during the time T, the input determination process is not carried out) (see Fig. 5). In view of the teaching of Yamano, it would have been obvious to one having ordinary skill in the art at the time of the invention to have monitored the input termination threshold value in order to prevent the input determination process from being continuously performed.
Regarding claim 6, Sherman teaches determining that the first amount of pressure applied to the first key is the first key strike further based on no more than three keys are concurrently being pressed with pressure rising to the key press threshold (i.e., the plurality of key switch matrices may be sufficiently orthogonal to each other to enable the keyboard controller 1008 to eliminate ghosting or reduce ghosting to an acceptable level for a given number of key depression combinations, such as for all 3-key depression combinations of the keyboard 102) (see Column 4, lines 53-60); and 10wherein the no more than three keys concurrently being pressed are non- modifier keys (i.e., the 3-key depression combinations are not necessarily modifier keys) (see Column 4, lines 53-60); but does not directly or explicitly teach the key press threshold amount.
Regarding the amount of pressure, Sherman as modified by Bellwood and Yamano as disclosed above does not directly or explicitly teach determining the amount of pressure. However, Bellwood teaches determining the amount of pressure (i.e., each key can have a threshold amount of pressure associated with it. The threshold amount of pressure can be the 
Regarding claim 9, Sherman as modified by Bellwood and Yamano as disclosed above does not directly or explicitly teach that the key press threshold amount varying for different keys of the keyboard. However, Bellwood teaches that the key press threshold amount varying for different keys of the keyboard (i.e., multiple keys can also be mapped on a keyboard and a threshold level can be set for the mapped keys) (see Column 4, lines 7-15). In view of the teaching of Bellwood, it would have been obvious to one having ordinary skill in the art at the time of the invention to have vary the key press threshold for different keys in order to generate a range of values corresponding to the amount of force exerted on the keys, so as to increase the number of key input combinations that a user can input with a computer keyboard.
Regarding claims 10 and 11, Sherman as modified by Bellwood and Yamano as disclosed above does not directly or explicitly teach identifying a particular value for the key press threshold amount for a user as part of a user customization process (claim 10); wherein the identifying comprising receiving a user input specifying the particular value for the user and/or identifying the particular value based on a received user input of particular characters as part of a training process (claim 11). However, Bellwood teaches identifying a particular value for the key press threshold amount for a user as part of a user customization process (claim 10) (i.e., pressure measurements from each key can be recorded during the profile building period and a customized profile can be optimized for a particular user based on the recorded pressure 
Regarding claim 13, Sherman teaches that while the first amount of pressure applied to the first key and the second pressure applied to the second key are above the key press threshold amount: determining that a third pressure applied to a third key is a third 15key strike based at least on the following: the third pressure applied to the third key rising to the key press threshold (i.e., keys that are sensed to be depressed in both the first key switch matrix 104 and the second matrix 106 may be determined as actual key depression and would be processed. The key depression processor 124 may be configured to report the output 126 that indicates the sensed key depression 111, in a concurrent depression state 112, is an actual key depression 122; wherein 3-key combination is possible thanks to the ghost key detector that eliminates or reduces the erroneous inputs) (see Column 2, line 52, to Column 5, line 36); and the third pressure applied to the third key dropping to the key release threshold after the de-bouncing amount of time has 20elapsed (i.e., ancillary electrical or firmware algorithms may be used to perform debouncing to remove digital noise inherent in any key switches of the key switch matrix) (see Column 2, line 52, to Column 3, line 16); but does not teach determining a pressure amount and the key release threshold amount.  
Regarding the amount of pressure, Sherman as modified by Bellwood and Yamano as disclosed above does not directly or explicitly teach determining the amount of pressure. 
Regarding the key release threshold amount, Sherman as modified by Bellwood as disclosed above does not directly or explicitly teach that the amount of pressure for the key release. However, Yamano teaches determining the amount of pressure applied to the key dropping to a key release threshold amount (i.e., when the pressing force falls below the input termination threshold value, the input determination state is released and during the time T, the input determination process is not carried out) (see Fig. 5). In view of the teaching of Yamano, it would have been obvious to one having ordinary skill in the art at the time of the invention to have monitored the input termination threshold value in order to prevent the input determination process from being continuously performed.
Regarding claim 14, Sherman as modified by Bellwood and Yamano as disclosed above does not directly or explicitly teach determining, after determining that the first amount of pressure applied to the first key is the first key strike and based on the first amount of pressure applied to the first key, a manner in which a character corresponding to the first key is to be presented and/or a 5manner in which feedback to the user in response to the first key strike is to be provided. However, Bellwood teaches determining, after determining that the first amount of pressure applied to the first key is the first key strike and based on the first amount of pressure 
Regarding claim 15, Sherman teaches one or more computer-readable storage media comprising computer-executable instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: 10
determining pressure applied to keys of a keyboard configured to be physically and communicatively removable from a computing device (i.e., keys of keyboard 102) (see Fig. 1); 
determining that a first pressure applied to a first key is a first key strike based on the following: 
the first pressure applied to the key rising to a key press threshold 15(i.e., the key switch sensing unit 110 may process the bitmap to determine which keys of the keyboard 102 with a sensed key depression in the first key switch matrix 104 are depressed and which are not, and if a key is actually pressed, it will show as pressed in all of the matrices) (see Column 2, line 52, to Column 4, line 35); and  20

while the first pressure applied to the key is above the key press threshold: 
determining that a second pressure applied to a second key is a second key strike based at least on the following: 5
the second pressure applied to the second key rising to the key press threshold (i.e., keys that are sensed to be depressed in both the first key switch matrix 104 and the second matrix 106 may be determined as actual key depression and would be processed. The key depression processor 124 may be configured to report the output 126 that indicates the sensed key depression 111, in a concurrent depression state 112, is an actual key depression 122) (see Column 2, line 52, to Column 5, line 36); and 
the second pressure applied to the second key dropping to the key release threshold amount after the de-bouncing amount of time has elapsed (i.e., ancillary electrical or firmware algorithms may be used to perform debouncing to remove digital noise inherent in any key switches of the key switch matrix) (see Column 2, line 52, to Column 3, line 16), 10
providing feedback for a user of the keyboard of the first key strike and the second key strike but does not explicitly teach determining an amount of pressure applied to a pressure sensitive keyboard, a first amount of pressure, a second amount of pressure, a key press threshold amount, and a key release threshold amount. 
Regarding the pressure sensitive keyboard, Bellwood teaches determining an amount of pressure applied to keys (i.e., as the key travels downward, the plunger 103 or other portion can come to bear upon a pressure transducer 104 which can convert a downward mechanical force 
determining that the first or second amount of pressure applied to the key is a first or second key strike based on: 
the amount of pressure applied to the first or second key rising to a key press threshold 10amount (i.e., each key can have a threshold amount of pressure associated with it. The threshold amount of pressure can be the pressure sensitivity needed to register a desired keystroke. A control module can be utilized to store a pressure threshold for each key and register a keystroke if the measured pressure is equal to or greater than the threshold pressure) (see Column 3, lines 16-23);
and 
providing feedback for a user of the pressure sensitive keyboard of the first key strike and the second key strike (i.e., if the keystroke is registered, an industry standard signal can be transmitted along an appropriate wire to a designated keyboard input at the computing device 202, wherein keystroke data associated with a user undergoing physical therapy can be recorded and analyzed in order to track improvements in dexterity. The analysis of the keystroke data is considered a form of user feedback, wherein the record of all the keystroke during the test is recorded, and wherein the user is informed of all the keystroke that were actually registered from his/her typing session) (see Column 5, lines 25-62). In view of the teaching of Bellwood, it would have been obvious to one having ordinary skill in the art at the time of the invention to have used to the pressure sensitive keyboard to determine a key strike and to provide feedback for the user in order to generate a range of values corresponding to the amount of force exerted on the key, so as to increase the number of key input combinations that a user can input with a computer keyboard.

Regarding claim 16, Sherman teaches the computer-executable instructions further cause the one 15or more processors to perform the following: repeating the obtaining and determining for an indication of pressure applied to an additional key of the keyboard concurrently with the first pressure applied to the first key and the second pressure applied to the second key of the keyboard (i.e., 3-key combination means that 3 keys may be concurrently pressed and recognized) (see Column 4, lines 53-60); but does not explicitly teach determining the amount of pressure.  
Regarding the amount of pressure, Sherman as modified by Bellwood and Yamano as disclosed above does not directly or explicitly teach determining the amount of pressure. However, Bellwood teaches determining the amount of pressure (i.e., each key can have a threshold amount of pressure associated with it. The threshold amount of pressure can be the pressure sensitivity needed to register a desired keystroke. A control module can be utilized to store a pressure threshold for each key and register a keystroke if the measured pressure is equal to or greater than the threshold pressure) (see Column 3, lines 16-23). In view of the teaching of Bellwood, it would have been obvious to one having ordinary skill in the art at the time of the invention to have used to the pressure sensitive keyboard to determine a key strike in order to generate a range of values corresponding to the amount of force exerted on the key, 
Regarding claim 17, Sherman as modified by Bellwood and Yamano as disclosed above does not directly or explicitly teach that the key press threshold amount varying for different keys of the keyboard. However, Bellwood teaches that the key press threshold amount varying for different keys of the keyboard (i.e., multiple keys can also be mapped on a keyboard and a threshold level can be set for the mapped keys) (see Column 4, lines 7-15). In view of the teaching of Bellwood, it would have been obvious to one having ordinary skill in the art at the time of the invention to have vary the key press threshold for different keys in order to generate a range of values corresponding to the amount of force exerted on the keys, so as to increase the number of key input combinations that a user can input with a computer keyboard.
Regarding claims 18 and 19, Sherman as modified by Bellwood and Yamano as disclosed above does not directly or explicitly teach that the computer-executable instructions further cause the one or more processors to identify a particular value for the key press threshold amount for a user as part of a user customization process (claim 18); wherein the identifying comprising receiving a user input specifying the particular value for the user and/or identifying the particular value based on a received user input of particular characters as part of a training process (claim 19). However, Bellwood teaches that the computer-executable instructions further cause the one or more processors to identify a particular value for the key press threshold amount for a user as part of a user customization process (claim 18) (i.e., pressure measurements from each key can be recorded during the profile building period and a customized profile can be optimized for a particular user based on the recorded pressure measurements) (see Column 3, line 16, to Column 4, line 49); wherein the identifying comprising receiving a user input specifying the particular value for the user and/or identifying the particular value based on a received user input of particular characters as part of a training process (claim 19) (i.e., a user configuration profile can also be generated dynamically by 
Regarding claim 22, Sherman as modified by Bellwood and Yamano as disclosed above does not directly or explicitly teach that the pressure sensitive keyboard comprises multiple pressure sensitive keys, individual ones of the multiple pressure sensitive keys formed using a flexible contact layer that is spaced apart from a sensor substrate, the flexible contact layer configured to cause contact with a 10corresponding location of the sensor substrate. However, Bellwood teaches that the pressure sensitive keyboard comprises multiple pressure sensitive keys (i.e., keys 210 on keyboard 207) (see Fig. 2), individual ones of the multiple pressure sensitive keys formed using a flexible contact layer (i.e., formable polysilicon surface area 301) (see Fig. 3) that is spaced apart from a sensor substrate (i.e., substrate 305) (see Fig. 3), the flexible contact layer configured to cause contact with a 5corresponding location of the sensor substrate (i.e., as pressure is applied to the polysilicon surface area, it can cause the polysilicon to deflect, which in turn can create a dielectric variation thereby creating a pressure to current transducer which can be used to measure the pressure of a keystroke) (see Column 5, line 63, to Column 6, line 7). In view of the teaching of Bellwood, it would have been obvious to one having ordinary skill in the art at the time of the invention to have added the pressure sensitive keys in order to generate a range of values corresponding to the amount of force exerted on the key, so as to increase the number of key input combinations that a user can input with a computer keyboard.
Regarding claim 23, Sherman teaches a system comprising: a pressure sensitive keyboard comprising 15one or more processors; and one or more computer-readable storage media 
determining pressure 20applied to keys of the pressure sensitive keyboard configured to be physically and communicatively removable from a computing device (i.e., keys of keyboard 102) (see Fig. 1); 
determining that a first pressure applied to a first key is a first key strike based on the following: the first pressure applied to the first key rising to a key 25press threshold (i.e., the key switch sensing unit 110 may process the bitmap to determine which keys of the keyboard 102 with a sensed key depression in the first key switch matrix 104 are depressed and which are not, and if a key is actually pressed, it will show as pressed in all of the matrices) (see Column 2, line 52, to Column 4, line 35); 
and Microsoft Technology Licensing, LLC9 Docket No.: 336558-US-NP5the first pressure applied to the first key dropping to a key release threshold after a de-bouncing amount of time has elapsed, the de-bouncing amount of time comprising a duration during which the pressure applied to the key is ignored to avoid a false determination of the key being released (i.e., ancillary electrical or firmware algorithms may be used to perform debouncing to remove digital noise inherent in any key switches of the key switch matrix) (see Column 2, line 52, to Column 3, line 16); and 
while the first pressure applied to the key is above the key press threshold 10amount: 
determining that a second pressure applied to a second key is a second key strike based at least on the following: the second pressure applied to the second key rising to the key press threshold amount (i.e., keys that are sensed to be depressed in both the first key switch matrix 104 and the second matrix 106 may be determined as actual key depression and would be processed. The key depression processor 124 may be configured to report the output 126 that indicates the sensed key depression 111, in a concurrent depression state 112, is an actual key depression 122) (see Column 2, line 52, to Column 5, line 36); and 15the second pressure applied to the second key dropping to the key release threshold after the de-bouncing amount of time has 
Regarding the pressure sensitive keyboard, Bellwood teaches a pressure sensitive keyboard (i.e., pressure sensitive input device wherein a user can specify an amount of pressure needed to register a keystroke or other data input) (see Column 2, lines 63-67) comprising a force concentrator layer (i.e., FET layers comprising nitride 303 on top of an oxide layered on a substrate 305 containing a source area and drain areas 306) (see Fig. 3); 
determining, by the force concentrator layer (i.e., pressure applied to the polysilicon surface area 301 can create a dielectric variation thereby creating a pressure to current transducer which can be used to measure the pressure of a keystroke) (see Fig. 3), an amount of pressure applied to keys (i.e., as the key travels downward, the plunger 103 or other portion can come to bear upon a pressure transducer 104 which can convert a downward mechanical force into an electrical signal. The electrical signal can be indicative of the amount of force being exerted upon the transducer 104) (see Column 3, lines 5-15) of a pressure sensitive keyboard; 
determining that the first or second amount of pressure applied to the key is a first or second key strike based on: a first or second amount of pressure applied to the first or the second key (i.e., each key can have a threshold amount of pressure associated with it. The threshold amount of pressure can be the pressure sensitivity needed to register a desired keystroke. A control module can be utilized to store a pressure threshold for each key and register a keystroke if the 
providing feedback for a user of the pressure sensitive keyboard of the first key strike and the second key strike (i.e., if the keystroke is registered, an industry standard signal can be transmitted along an appropriate wire to a designated keyboard input at the computing device 202, wherein keystroke data associated with a user undergoing physical therapy can be recorded and analyzed in order to track improvements in dexterity. The analysis of the keystroke data is considered a form of user feedback, wherein the record of all the keystroke during the test is recorded, and wherein the user is informed of all the keystroke that were actually registered from his/her typing session) (see Column 5, lines 25-62). In view of the teaching of Bellwood, it would have been obvious to one having ordinary skill in the art at the time of the invention to have used to the pressure sensitive keyboard to determine a key strike and to provide feedback for the user in order to generate a range of values corresponding to the amount of force exerted on the key, so as to increase the number of key input combinations that a user can input with a computer keyboard.
Regarding the key release threshold amount, Sherman as modified by Bellwood as disclosed above does not directly or explicitly teach that the amount of pressure for the key release. However, Yamano teaches determining the amount of pressure applied to the key dropping to a key release threshold amount (i.e., when the pressing force falls below the input termination threshold value, the input determination state is released and during the time T, the input determination process is not carried out) (see Fig. 5). In view of the teaching of Yamano, it would have been obvious to one having ordinary skill in the art at the time of the invention to have monitored the input termination threshold value in order to prevent the input determination process from being continuously performed.
Regarding claim 24, Sherman teaches that the operations further comprising repeating the obtaining and determining for an indication of pressure applied to an additional key of the 
Regarding the amount of pressure, Sherman as modified by Bellwood and Yamano as disclosed above does not directly or explicitly teach determining the amount of pressure. However, Bellwood teaches determining the amount of pressure (i.e., each key can have a threshold amount of pressure associated with it. The threshold amount of pressure can be the pressure sensitivity needed to register a desired keystroke. A control module can be utilized to store a pressure threshold for each key and register a keystroke if the measured pressure is equal to or greater than the threshold pressure) (see Column 3, lines 16-23). In view of the teaching of Bellwood, it would have been obvious to one having ordinary skill in the art at the time of the invention to have used to the pressure sensitive keyboard to determine a key strike in order to generate a range of values corresponding to the amount of force exerted on the key, so as to increase the number of key input combinations that a user can input with a computer keyboard.
Regarding claim 25, Sherman teaches that upon detecting four keys being pressed concurrently, then no more keys are determined to be struck until a pressure applied to at least one of the four keys drops to the key release 10threshold amount (i.e., the keyboard controller 108 to eliminate ghosting or reduce ghosting to an acceptable level for all 3-key depression combinations) (see Column 4, lines 53-60).
Claims 3-4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman (U.S. Pat. No. 8,159,372) (hereafter Sherman) in view of Bellwood et al. (U.S. Pat. No. 6,684,166) (hereafter Bellwood) and in further view of Yamano (U.S. Pat. No. 8,686,961) (hereafter Yamano) and Brébisson (U.S. Pat. No. 7,453,376) (hereafter Brébisson).
Regarding claim 3, Sherman teaches determining comprising determining that the first pressure applied to the first key is the first key strike in response to: no more than a threshold number of keys concurrently being pressed (i.e., the plurality of key switch matrices may be sufficiently orthogonal to each other to enable the keyboard controller 1008 to eliminate ghosting or reduce ghosting to an acceptable level for a given number of key depression combinations, such as for all 3-key, 4-key, and/or 5-key depression combinations of the keyboard 102) (see Column 4, lines 53-60); but does not explicitly teach the amount of pressure and 15a same key rejection threshold amount of time having elapsed since the key was previously struck and released.  
Regarding the amount of pressure, Sherman as modified by Bellwood and Yamano as disclosed above does not directly or explicitly teach determining the amount of pressure. However, Bellwood teaches determining the amount of pressure (i.e., each key can have a threshold amount of pressure associated with it. The threshold amount of pressure can be the pressure sensitivity needed to register a desired keystroke. A control module can be utilized to store a pressure threshold for each key and register a keystroke if the measured pressure is equal to or greater than the threshold pressure) (see Column 3, lines 16-23). In view of the teaching of Bellwood, it would have been obvious to one having ordinary skill in the art at the time of the invention to have used to the pressure sensitive keyboard to determine a key strike in order to generate a range of values corresponding to the amount of force exerted on the key, so as to increase the number of key input combinations that a user can input with a computer keyboard.
Regarding the same key rejection, Sherman as modified by Bellwood and Yamano as disclosed above does not directly or explicitly teach the same key rejection. However, Brébisson teaches a same key rejection threshold amount of time having elapsed since the key was previously struck and released (i.e., if the elapsed time is greater than the preset value, the flow of control proceeds to step 39; however, if the elapsed time is not greater than the preset value, 
Regarding claim 4, Sherman teaches that the determining comprising determining that the first pressure applied to the first key is the 20first key strike in response to: no more than a threshold number of keys concurrently being pressed (i.e., the plurality of key switch matrices may be sufficiently orthogonal to each other to enable the keyboard controller 1008 to eliminate ghosting or reduce ghosting to an acceptable level for a given number of key depression combinations, such as for all 3-key, 4-key, and/or 5-key depression combinations of the keyboard 102) (see Column 4, lines 53-60); but does not explicitly teach determining the pressure amount and Microsoft Technology Licensing, LLC3 Docket No.: 336558-US-NPa different key rejection threshold amount of time having elapsed since a different key of the keyboard was previously struck.  
Regarding the amount of pressure, Sherman as modified by Bellwood and Yamano as disclosed above does not directly or explicitly teach determining the amount of pressure. However, Bellwood teaches determining the amount of pressure (i.e., each key can have a threshold amount of pressure associated with it. The threshold amount of pressure can be the pressure sensitivity needed to register a desired keystroke. A control module can be utilized to store a pressure threshold for each key and register a keystroke if the measured pressure is equal to or greater than the threshold pressure) (see Column 3, lines 16-23). In view of the teaching of Bellwood, it would have been obvious to one having ordinary skill in the art at the time of the invention to have used to the pressure sensitive keyboard to determine a key strike in order to generate a range of values corresponding to the amount of force exerted on the key, 
Regarding the different key rejection, Sherman as modified by Bellwood and Yamano as disclosed above does not directly or explicitly teach the different key rejection. However, Brebisson teaches a different key rejection threshold amount of time having elapsed since a different key of the keyboard was previously struck (i.e., key detect system 28 determines if there is a match between the new key pressed and the last known key press. If no match is detected the flow of control proceeds to step 38, wherein key detect system 28 stores the new key press as the last known key press and stores the current time as the last known key press time. Step 37 is skipped and the flow control does not have to wait for the max bounce time) (see Column 5, lines 46-67). In view of the teaching of Brébisson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the different key rejection threshold in order to further eliminate or reduce key ghosting.
Regarding claim 20, Sherman as modified by Bellwood and Yamano as disclosed above does not directly or explicitly teach the determining comprising: determining that the pressure applied to the first key is the first key strike in response to: 15a same key rejection threshold amount of time having elapsed since a previous key strike was determined for the first key, the same key rejection threshold amount of time indicating an amount of time that the first key is to be 20released prior to a subsequent determination that the first key is struck; and a different key rejection threshold amount of time having elapsed since a previous key strike was determined for a different key of the keyboard, the different key rejection threshold amount of time indicating an amount of time that the Microsoft Technology Licensing, LLC8 Docket No.: 336558-US-NPdifferent key is to be released prior to a subsequent determination that the key is struck.  However, Brébisson teaches determining that the pressure applied to the first key is the first key strike in response to: 15a same key rejection threshold amount of time having elapsed since a previous key strike was determined for the first key, the .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sherman (U.S. Pat. No. 8,159,372) (hereafter Sherman) in view of Bellwood et al. (U.S. Pat. No. 6,684,166) (hereafter Bellwood) and in further view of Yamano (U.S. Pat. No. 8,686,961) (hereafter Yamano) and Bathiche (U.S. Pat. No. 7,123,241) (hereafter Bathiche)
Regarding claim 12, Sherman as modified by Bellwood and Yamano as disclosed above does not directly or explicitly teach that the key press threshold amount is a force at a predefined weight. However, Bathiche teaches that the key press threshold amount is a force at a predefined weight (i.e., the force sensing resistor 16 is formed so that, for key forces between .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855